Citation Nr: 0107053	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pre-patellar 
bursitis of the left knee, claimed as arthritis of the left 
knee.

2.  Entitlement to service connection for a right elbow 
disability, claimed as arthritis of the right elbow.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in October 1994 after more than twenty 
years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issues of entitlement to service connection for a left 
knee disability and a right elbow disability will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal as to the 
issue of entitlement to an increased evaluation for tinnitus.

2.  Neither the old criteria nor the amended criteria 
relating to tinnitus are more favorable to the veteran's 
claim.

3.  Service-connected tinnitus in manifested by constant 
ringing in the ears.  

4.  The evidence of record does not demonstrate that the 
veteran's service-connected tinnitus results in marked 
interference with employment or frequent periods of 
hospitalization.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6260 (1995); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reflects 
that upon enlistment examination dated in January 1974, the 
veteran's systems were clinically evaluated as normal.  A 
November 1989 clinical record noted an assessment of a 
possible contusion of the right lower ribs after falling into 
a handrail.  In August 1990 the veteran complained of hand 
pains and right knee pain after a sliding injury in baseball 
one-week prior.  The veteran complained of left lower leg 
pain in April 1992 and an impression of resolving left ankle 
sprain was noted.  A September 1992 clinical record noted 
complaints of right elbow pain with positive erythema and 
positive point tenderness.  An assessment of possible early 
arthritis of the right elbow was noted.  Upon retirement 
examination dated in September 1994, pretibial pitting edema 
in the lower extremities was noted.  In his September 1994 
report of medical history, the veteran complained of painful 
joints in the knees and elbows.

Upon VA general medical examination dated in January 1995, 
the veteran complained of left knee pain with kneeling and 
right elbow pain with regular use and lifting over ten 
pounds.  Physical examination noted tenderness of the left 
patella bursa and no pain or tenderness in the right elbow.  
Full range of motion of the elbow and knee were noted.  An 
impression of pre-patellar bursitis of the left knee and a 
history of epicondylitis of the right elbow was noted.  A 
radiology report of the left knee showed no bone or joint 
disease and no signs of trauma.  The presence of degenerative 
joint disease was not documented on the x-ray.  A radiology 
report of the right elbow showed no bone or joint disease and 
no signs of prior trauma.  

A January 1995 VA audiological examination revealed moderate 
to severe high frequency sensorineural hearing loss in the 
right ear and severe to profound sensorineural hearing loss 
in the left ear.  It was also noted that ringing in the ears 
started after 1979.

VA outpatient treatment records dated from 1995 to 1996 
reflect that in October 1995, the veteran was urged to take 
Naproxen consistently for arthritis-like symptoms.  In March 
1996, the veteran complained of pain in the elbow, knee, and 
back.  An assessment of joint pain of questionable etiology 
was noted.  In April 1996, the veteran complained of pain in 
the elbows.  On physical examination, some tenderness was 
noted.  An assessment of multi-site osteoarthritis was noted.  
A June 1996 clinical record notes a problem of 
osteoarthritis.

At his June 1996 RO hearing, the veteran testified that he 
had constant ringing in his ears that was exacerbated by 
aspirin.  He also testified to experiencing minor joint pain 
during service.  He reported current difficulty walking in 
the mornings after getting out of bed.  In regard to his left 
knee, the veteran testified that he did not wear a knee 
brace, but he did experience minor problems, especially early 
in the morning.  

Upon VA ear examination dated in January 1997, it was noted 
that the veteran began having high frequent continual 
tinnitus in both ears while still on active duty.  The 
veteran reported that the tinnitus continued at the present 
time.  He described it as annoying and interfering with 
concentration.  Upon physical examination, there was no 
evidence of active ear disease.  Diagnoses of bilateral 
asymmetric severe to profound slopping sensorineural hearing 
loss, noise induced pattern, and tinnitus secondary to 
hearing loss were noted.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2, 
which require the evaluation of the complete medical history 
of the claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  In Fenderson, it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's tinnitus is rated pursuant to 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1995), which provides that a 
10 percent evaluation is warranted for persistent tinnitus as 
a symptom of head injury, concussion or acoustic trauma.  An 
evaluation in excess of 10 percent is not contemplated by 
this rating criterion.  

The Board notes that VA has amended the regulations 
pertaining to the evaluation of tinnitus since the veteran 
initiated his appeal.  These changes became effective June 
10, 1999.  The Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not had the opportunity 
to evaluate the veteran's claim under the new regulation.  
However, the amended regulations do not contain any 
substantive changes affecting this particular case.  Thus, 
the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  

As of June 10, 1999, tinnitus is rated pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  The rating schedule provides 
that a 10 percent evaluation is warranted for recurrent 
tinnitus.  The rating schedule does not provide for an 
evaluation in excess of 10 percent.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  

A review of the record reflects that the veteran was assigned 
a 10 percent evaluation for tinnitus in a March 1997 
supplemental statement of the case based on evidence of 
record demonstrating constant tinnitus.  Although the record 
demonstrates the veteran experiences constant ringing in his 
ears that has been described as annoying and interfering with 
concentration, the Board finds no bases in the record upon 
which to award an evaluation in excess of the currently 
assigned 10 percent under either the old criteria or the 
amended criteria.  The veteran's tinnitus complaints are not 
contemplated by any other diagnostic code providing a rating 
in excess of 10 percent.  Thus, entitlement to an evaluation 
in excess of 10 percent for tinnitus is not warranted.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's tinnitus results in marked 
interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

Finally, the Board notes that it has considered all of the 
evidence, to include service medical records and post-service 
medical records as well.  A disability evaluation in excess 
of 10 percent for tinnitus is denied based upon the totality 
of the evidence, without predominate focus on the recent 
evidence of record.  Such review is consistent with the 
Court's decision in Fenderson.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.  



REMAND

In regard to the claim of entitlement to service connection 
for pre-patellar bursitis of the left knee, claimed as 
arthritis of the left knee, the record clearly reflects 
complaints related to the left knee during service as well as 
a diagnosis of pre-patellar bursitis of the left knee upon VA 
examination in January 1995, within one year of the veteran's 
discharge from service.  However, upon examination, no 
limitation of motion of the knee was noted.  Thus, there was 
no medical evidence of a chronic disability manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  On the other hand, the record is silent for 
any evidence of treatment for the left knee since 1996.  
Additionally, the veteran's knee was last examined by a VA 
physician in 1995.  In light of the aforementioned state of 
the record, the Board is of the opinion that additional 
development of the record is needed to enable the Board to 
render a final determination of this issue.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

In regard to the claim of entitlement to service connection 
for a right elbow disability, claimed as arthritis of the 
right elbow, the record reflect that the RO denied that claim 
in a September 1995 rating decision on the bases that the 
claim was not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Thus, for the aforementioned 
reasons, a remand is required.  

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
received treatment since 1996.  After 
securing the necessary permission from the 
veteran, copies of any available records 
that are not already of record should be 
obtained and associated with the claims 
folder.

3.  The veteran should be afforded a VA 
specialist examination of his left knee 
to determine the nature and etiology of 
any current disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner and reviewed 
prior to the examination.  All necessary 
tests or studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to identify any 
disorder present in the veteran's left 
knee.  The examiner is further requested 
to render an opinion as to the etiology 
and onset of any disorder present and 
whether it is as least as likely as not 
that the disorder is related to the 
veteran's active military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



